Citation Nr: 1205109	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-24 510	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.



ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran has psychiatric and physical service-connected disabilities, including posttraumatic stress disorder, heart disease, and diabetes mellitus with complications of diabetic neuropathy and peripheral neuropathy of the upper and lower extremities.  The Veteran has a combined disability rating of 90 percent and he has a total disability rating for compensation based on individual unemployability since March 2005.  

After a review of the record, the Board determines that a VA examination is needed to decide the claim. 

Accordingly, the case is REMANDED for the following action. 

1.  Afford the Veteran a VA examination for Permanent Need for Regular Aid and Attendance or Housebound Status to determine whether: 




The Veteran requires the regular assistance of another person, that is, whether the Veteran is unable to dress or undress himself, to keep himself ordinarily clean and presentable, or to attend to the wants of nature; or and, whether the Veteran requires the assistance of another to protect himself n from the hazards or dangers incident to his daily environment.

The Veteran's file should be made available to the examiner for review.

2. After the development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





Department of Veterans Affairs


